In an action for divorce, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated May 27, 1975, as granted temporary alimony in the amount of $250 per week, child support in the total amount of $750 per week and a counsel fee. Order modified by (1) reducing the grant of temporary alimony to $200 a week and the total child support payment to $600 per week and (2) inserting a provision therein directing defendant to pay the mortgage interest and amortization and the realty taxes on the marital home, with all other maintenance expenses to be borne by plaintiff. As so modified, order affirmed insofar as appealed from, without costs. Upon the present record, and in consideration of all of the relevant circumstances, the temporary alimony and support awards were excessive and should be reduced to the *904extent indicated herein. Any claimed inequities may be resolved by a speedy trial. Martuscello, Acting P. J., Latham, Cohalan and Brennan, JJ., concur.